Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 6/10/2020.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 11-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohrem et al. (US 2019/0127198)

Per claim 1,
Ohrem discloses
determining, by a processor, a set of control parameters based on simulating filling of the container at least partially with the fluid by the at least one automation component, wherein the simulating takes into account one or more properties of the container, the fluid, the at least one automation component, or any combination thereof; ([0009], see capture and save filling parameters being used in simulation of filling a container as used in data model that simulates the behavior of filling a container. [0008],see filling rate as a filling parameter, [0005], see density and viscosity of the product/fluid as properties of the fluid; [0017], filling rate pertaining to setting or lifting of filling valve of filling element of a filling machine  corresponding to an automation component; also see [0072-74] )
determining, by the processor, an updated set of control parameters based on simulating filling of the container at least partially with the fluid based on one or more updated properties of the container, the fluid, the at least one automation component, or any combination thereof; ([0075], see adaptively changes filling parameters via changing value of filling parameter. See claim 1, see varying filling parameter in response to…filling –element simulator; the filling element simulator simulates behavior of different kinds of products corresponding to updated properties of fluid) 

causing, by the processor, the at least one automation component to at least partially fill the container according to at least one control parameter of the set of control parameters, the updated set of control parameters determined, or the set of control parameters and the updated set of control parameters.([0075], adaptively changing parameters appears to show at least one control parameter and updated parameters corresponding to before and after the adaptively changing.)


Per claim 3, the rejection of claim 1 is incorporated; 
Ohrem discloses
the simulating comprises retrieving the one or more properties of the container from a virtual model of the container comprising the properties of the container; 
the simulating comprises retrieving the one or more properties of the fluid from a virtual model of the fluid comprising the properties of the fluid; 
the simulating comprises retrieving the one or more properties of the automation component from a virtual model of the at least one automation component; or 
any combination thereof. ([0075], see adaptively changes filling parameters via changing value of filling parameter. See claim 1, see varying filling parameter in response to…filling –element simulator; the filling element simulator simulates behavior of different kinds of products corresponding to updated properties of fluid, at least discloses filling parameter of automation component as a combination out of the above three. )


Per claim 4, the rejection of claim 1 is incorporated; 	
Ohrem discloses
wherein in case an update of the one or more properties of the container, the fluid, the automation component, or the respective combination thereof is available, the method further comprises: 
determining the one or more updated properties of the container, the fluid, the automation component, or the respective combination thereof based on an actual set of control parameters, wherein the actual set of control parameters are determined after the at least partially filling of the container has been caused; and 
determining the updated set of control parameters based on simulating filling of the container at least partially with the fluid based on the one or more updated properties of the container, the fluid, the at least one automation component or the respective combination thereof. ([0075], see adaptively changes filling parameters via changing value of filling parameter. See claim 1, see varying filling parameter in response to…filling –element simulator; the filling element simulator simulates behavior of different kinds of products corresponding to updated properties of fluid, where the adaptively changes filling parameters correspond to updated properties of one automation component.)


Per claim 5, the rejection of claim 1 is incorporated; 	
Ohrem discloses
storing the set of control parameters determined in a memory, transmitting the set of control parameters determined to the at least one automation component, between a simulation component and the at least one automation component, or a combination thereof.([0076], see data model storing parameters…can parameters are available to controller for simulation)


Per claim 6, the rejection of claim 5 is incorporated; 	
Ohrem discloses
further comprising receiving, by the simulation component, a set of parameters for filling a specific container with a specific fluid from the at least one automation component, from a central storage, or from the at least one automation component and the central storage, a plurality of sets of parameters being stored in the central storage.([0008], see filling parameter to begin filling a container; [0009], see data model that simulate the behavior)


Per claim 7, the rejection of claim 1 is incorporated; 	
Ohrem discloses

 initiating the simulation based on a current set of parameters used by the at least one automation component for filling the container with the fluid; ([0008], see starting value for at least one filling parameter) and 
transmitting the current set of control parameters from the at least one automation component to a simulation component via a communication channel between the at least one automation component and the simulation component.([0009], see filling parameters are used in simulation; [0070], see controller in communication with data model)

Per claim 17, the rejection of claim 4 is incorporated; 	
Ohrem discloses
wherein the actual set of control parameters are determined in real-time, and wherein the updated set of control parameters is determined in real time based on the simulating simultaneously.([0075], see self-learning controller…as time passes, the self-learning controller adaptively changes, appears to show the update of control parameters are adapted in real time)

Per claim 18, the rejection of claim 5 is incorporated; 	
Ohrem discloses
wherein the set of control parameters determined is transmitted to the at least one automation component via a communication channel.( [0070], see controller in communication with data model)

Claims 9-14, 16, and 15, see rejections of claims 1-7. 





Allowable Subject Matter
Claims 2, 8, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199